Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/491,345 filed on 09/30/2021. The application claims foreign priority of EP20166110, filed on 03/27/2020, and is a continuation of PCT/EP2021/057409, filed 03/23/2021.
	
	
Application Note
This application’s Track One request has been granted under § 1.102(e)(1).

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 6, drawn to a hierarchical cast wear component with a first and second metal matrix, classified in B22F 7/02
II. Claims 7 – 10, drawn to a method of manufacturing ceramic-metal composite granules, classified in B22F 1/148.
III. Claim 11, drawn to a method of manufacturing a hierarchal composite cast wear material, classified in B22D 19/02


Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of claim 1, the product can be produced by a materially different process.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of claim 1, the product can be produced by a materially different process.
Inventions II and III are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design and are not obvious variants. Group II requires powder metallurgy such as agglomerating and compacting, while Group III requires .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions have acquired a separate status in the art in view of their different classification 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to David Bourgeau (Reg. 72,711) on 1/13/22 to request an oral election to the above restriction requirement and applicant has elected Group I, product, claims 1 – 6.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “in a most exposed part” is a relative term which renders the claim indefinite. The term “most exposed part” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To clarify, given that the reinforcement is placed in the most exposed part, it is unclear how big or small the “part” is, given that the truly “most exposed” portion could be considered an extremely tiny area of a larger area that is receiving wear. It appears that 

Regarding claim 1, the phrases “millimetric” and “micrometric” are indefinite. It is unclear whether this is limiting that the sizes are within the millimeter range and micron ranges, or whether the sizes can be measured in millimeter and microns. For purposes of examination, and based on the size ranges claimed in claims 3 and 4, the latter interpretation is taken. 

Regarding claims 1 and 2, it is unclear whether the limitations including the density of the granules and the granule porosity are limitations pertaining to the final product. That is, based on the Table 2 of the instant invention, both the granule porosity and granule density are listed next to “before pouring”, which suggests that these physical limitations are to an intermediate product and not a final product. For purposes of examination, the limitations will be interpreted as a final product limitation, but further clarification is required. 

The term “high chromium” in claim 6 is a relative term which renders the claim indefinite. The term “high chromium” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the phrase will be interpreted as any amount of chromium. 

Regarding claim 6, the phrase “high chromium white iron or steel” is indefinite. It is unclear whether this phrase means “high-chromium white iron, or steel” or means “high chromium white iron or high chromium white steel”. For purposes of examination, the former interpretation is taken.

Regarding claim 6, the phrase “white iron” is indefinite. The metes and bounds of what composition(s) constitute white iron is indefinite. Therefore, because it is unclear what composition(s) are and are not included in the claimed invention, the phrase is indefinite. For purposes of examination, the phrase will be interpreted as all cast iron. 

Claims 3 – 5 are rejected by virtue of dependency

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vescera (US2011/0229715, as disclosed in IDS 09/30/2021) as evidenced by “Penticton Foundry” (NPL, 2021) and “Hudson Tool Steel” (NPL, 2021)

Regarding claim 1, Vescera teaches a hierarchical composite material [Title]. Vescera teaches a reinforced part with reinforced portions comprising granules that contain globular TiC particle mixed 
Vescera further teaches that the reinforced part is made by placing the reinforced portions into a mold and pouring molten cast iron (3 wt% carbon) (meeting the claimed limitation of a hierarchical composite cast wear component) with high chromium (25 wt%) over the reinforced portions to form the reinforced part (meeting the claimed limitation of a second metal matrix comprising a ferrous cast alloy, which is different from the first metal matrix) [see 0110]. 
Vescera teaches that the total amount of titanium carbide is the reinforced part is 30 vol%, which anticipates the claimed range of reinforcement comprising at 23 vol% of titanium carbide [0113]. Vescera teaches that the initial density of the granules is 2 g/cm3, but that after the molten cast iron is poured into the mold, the cast metal infiltrates the microscopic porosity present in the spaces with a high titanium carbide concentration, the millimetric spaces between the areas of high titanium carbide concentration, and the porosity originating from the volume contraction of Ti+C to TiC [0098 – 0101]. 
Furthermore, the density of titanium carbide is 4.93 g/cm3 [Vescera, 0098], the density of high chromium cast iron is 7.6 g/cm3 as evidenced by “Penticton Foundry”, and the density of HSS M2 Steel is 8.14 g/cm3, as evidenced by “Hudson Tool Steel”. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that following the infiltration of the high chromium cast iron into and around the reinforced portions, the reinforced portions would have a density of at least 4.8 g/cm3, absent evidence to the contrary. "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (See MPEP 2112 IV)

Regarding claim 2, Vescera teaches the invention as applied above in claim 1. While Viscera does not explicitly teach the porosity of the granules following infiltration by the molten cast iron, Viscera teaches that the initial porosity of granules is 15% and given that Viscera teaches that the molten cast iron infiltrates in and around the granules in the final casting step, there is a reasonable expectation to a person of ordinary skill in the art that the porosity of the granules in the final product would be less than 5 vol%, absent evidence to the contrary. "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (See MPEP 2112 IV)

Regarding claim 3, Vescera teaches the invention as applied above in claim 1. Viscera teaches that the granules have a size of 1.4 to 4 mm prior to the casting step [0113]. Viscera also teaches that the titanium carbides shrink when forming [0098]. While Viscera does not explicitly teach the size of granules following the casting step, given that the pre-casting granule size of Viscera is highly similar to that taught in the instant invention [Table 2], there is reasonable expectation to a person of ordinary skill in the art that the size of the granules in Vescera following casting, meet the claimed range. 

Regarding claim 4, Vescera teaches the invention as applied above in claim 1. Vescera teaches that the large majority of the globular titanium carbide particles have a size of 1 µm to “a few tens of µm”, wherein the “few tens of µm" is at most 50 µm, which anticipates the claimed range of the titanium carbide be on average 0.1 – 50 µm. 

Regarding claim 5, Vescera teaches the invention as applied above in claim 1. Vescera teaches a reinforced part with reinforced portions comprising granules that contain globular TiC particle mixed with HSS M2 Steel (interpreted as the ceramic-metal composite granules with a first metal matrix) [0113], wherein the HSS M2 Steel meets the claimed limitation of a ferro-based alloy.

Regarding claim 6, Vescera teaches the invention as applied above in claim 1. Vescera teaches that the reinforced part is made by placing the reinforced portions into a mold and pouring molten cast iron (3 wt% carbon) with high chromium (25 wt%) (interpreted as the second metal matrix)(meeting the claimed limitation of a high chromium white iron) [0110, 0113].



Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN108380850, using translation provided by applicant in IDS 09/30/2021)

Regarding claim 1, Wang teaches a multi-scale reinforced metal base composite that includes titanium carbide [0091]. Wang further teaches that the rod-like composite material is made and placed in the teeth and tooth head of a gear head, meeting the claimed limitation of having a reinforcement in a (most) exposed portion of a wear part, i.e. gear head. Wang teaches that titanium carbide and manganese iron alloy are mixed (meeting the claimed limitation of ceramic-metal composite granules embedded in a first metal matrix) with a plasticizer and then pressed, degreased, and sintered to a obtain rod-like composite material (interpreted as the three-dimensionally interconnected network) and a high – manganese steel fluid is casted over the rod-like composite material (interpreted as the second metal matrix which is a ferrous cast alloy) [0094 – 0098]. 

While Wang does not explicitly teach the density of the combined powder of titanium carbide and manganese iron alloy, given that the density of titanium carbide is 4.93 g/cm3 and steels/iron alloys have a density that is substantially greater than that of titanium carbide (iron density alone is 7.874 g/cm3), and further still, that the mixed powder of manganese iron and titanium carbide is subjected to 500 MPa of pressure and then sintered at 1150°C, there is a reasonable expectation to a person of ordinary skill in the art that the combined ceramic-metal particles would have a density of at least 4.8 g/cm3, absent evidence to the contrary. "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (See MPEP 2112 IV)

Regarding claim 2, Vescera teaches the invention as applied above in claim 1. While Wang does not explicitly teach the porosity of the combined powder (i.e. granules) of titanium carbide and manganese iron alloy powder, given that the mixed powder of manganese iron and titanium carbide is subjected to 500 MPa of pressure and then sintered at 1150°C, there is a reasonable expectation to a person of ordinary skill in the art that the combined ceramic-metal particles would have a porosity of less than 5 vol%, absent evidence to the contrary. "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (See MPEP 2112 IV)

Regarding claim 5, Wang teaches the invention as applied above in claim 1. Wherein the manganese iron alloy powder (interpreted as the first metal matrix) meets the claimed limitation of ferromanganese-based alloy as claimed [0097]

Regarding claim 6, Wang teaches the invention as applied above in claim 1. Wherein the molten high-manganese steel alloy that is casted over the rod-like composites (interpreted as the second metal matrix) meets the claimed limitation of steel [0102]


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2011/0303778 – Milling cone with reinforced portion comprising ceramic metal composite
US2011/0226882 – Impactor comprising ferrous alloy that is at least partially reinforced with titanium carbide
US2008/0102300 – Wear-resistant metal matrix ceramic composite 
US2006/0118265 – Cast parts with enhanced resistance to wear by addition of metallic carbides and in situ reaction
CN109396396 – Grinding ball comprising an iron-based composite
CN108212338 – Composite wear-resistant component with TiC and high chromium iron
CN103317122 – Cast material reinforced with steel-based composite


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738